Case 2:21-cv-01816 Document 1-15 Filed 02/26/21 Page 1 of 3 Page ID #:213




               EXHIBIT O
Detailed Tracking                                           https://www.fedex.com/fedextrack/?trknbr=783521790748&trkqual=24...
                    Case 2:21-cv-01816 Document 1-15 Filed 02/26/21 Page 2 of 3 Page ID #:214




                                             TRACK ANOTHER SHIPMENT




1 of 2                                                                                                     2/12/2021, 12:13 PM
Detailed Tracking                                         https://www.fedex.com/fedextrack/?trknbr=783521790748&trkqual=24...
                    Case 2:21-cv-01816 Document 1-15 Filed 02/26/21 Page 3 of 3 Page ID #:215




2 of 2                                                                                                   2/12/2021, 12:13 PM
